Order entered September 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00415-CV

                                ARETHA GOINES, Appellant

                                               V.

                                ALLY FINANCIAL, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-16186

                                           ORDER
       Before the Court is appellant’s September 4, 2018 second motion to extend time to file

brief. We GRANT the motion to the extent we ORDER appellant to file her brief no later than

October 15, 2018. We caution appellant that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE